ORDER

PER CURIAM.
Harinder Singh and Dr. Michael Mein-zen (“Occupants”) appeal the judgment in *44a court tried case declaring a sale of stock to Occupants null and void, enjoining them from occupying an apartment and awarding damages and attorneys fees.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).